Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made on or as of May 1, 2003
between AMERICA’S CAR-MART, INC., an Arkansas corporation (the “Company”) and
EDDIE LEE HIGHT (the “Associate”).

 

W I T N E S S E T H:

 

WHEREAS, the Associate is a Senior Executive Officer of the Company, and the
Company desires to continue the employment of the Associate, and the Associate
desires to provide his services to the Company upon the terms and conditions
hereinafter set forth;

 

WHEREAS, the Company periodically sells its finance receivables to Colonial Auto
Finance, Inc., an Arkansas corporation (“Colonial”) and services those loans on
Colonial’s behalf (collectively, the Company and Colonial are referred to herein
as “Car-Mart”); and

 

WHEREAS, America’s Car-Mart, Inc., a Texas corporation formerly known as Crown
Group, Inc. (the “Parent Company”) owns 100% of the outstanding common stock of
the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:

 

1.                                       Employment.  The Company hereby employs
the Associate as a Senior Executive Officer of the Company, and the Associate
accepts such employment.  During the term of employment under this Agreement
(the “Employment Term”), the Associate shall perform such duties as shall
reasonably be required of a Senior Executive Officer of the Company.  The
Associate further agrees to perform, without additional compensation, such other
work for the Company and for any subsidiary or affiliate of the Company in which
the Company has an interest, including, without limitation, Colonial and the
Parent Company, as the Board of Directors of the Company or the Parent Company
shall from time to time reasonably specify.  It is expressly agreed and
understood between the Company and the Associate that the term of this Agreement
is in no way dependent upon the Associate’s holding or being elected to any
office of the Company.  The Associate may be deemed an employee of, and paid by
the Company, Colonial, or the Parent Company, as reasonably determined by the
Company.

 

2.                                       Performance.  The Associate agrees to
devote his entire business efforts to the performance of his duties hereunder,
provided, however, that the Associate may engage in personal investment
activities not involving the Company so long as they do not interfere with the
performance of his duties hereunder.

 

3.                                       Term.  Unless otherwise terminated in
accordance with Sections 10, 11, 12 or 13, the Employment Term shall be for a
term ending April 30, 2006.  This Agreement shall be automatically renewed for
successive additional Employment Terms of one (1) year each unless notice of
termination is given in writing by either party to the other party at least
thirty (30) days prior to the expiration of the initial Employment Term or any
renewal Employment Term.

 

4.                                       Compensation.

 

(a)                                  The basic annual salary of the Associate
for his employment services hereunder shall be $150,000 or such higher annual
salary, if any, as shall be approved by the Board of Directors of the Parent
Company from time to time (the “Base Salary”), which shall be payable in
accordance with the Company’s payroll policy.  Nothing contained herein shall
affect or in any way limit the Associate’s rights as an Associate of the Company
to participate in any Company 401(k) profit sharing plan or medical and life
insurance programs offered by the Company to its employees, all of which shall
be available to the Associate to the same extent as if this Agreement had not
existed, and compensation received by the Associate hereunder shall be in
addition to the foregoing.

 

(b)                                 In addition to the Base Salary and fringe
benefits described above, the Associate shall be eligible to earn a bonus (the
“Bonus”) each fiscal quarter during the term hereof

 

--------------------------------------------------------------------------------


 

beginning with the fiscal quarter starting May 1, 2003 and ending July 31,
2003.  The Bonus shall be equal to one-half percent (½%) of the Parent Company’s
Net Income during such period.

 

“Parent Company’s Net Income” shall be defined as the consolidated net income of
the Parent Company and its subsidiaries, calculated in accordance with generally
accepted accounting principles (“GAAP”) in the United States of America as
determined by the Company and reviewed, or attested to, by the Company’s
independent certified public accountants.  Provided, however, Parent Company’s
Net Income shall not include any gain or loss which may occur as a result of the
sale of all or substantially all of (i) the assets of Car-Mart, or (ii) the
capital stock of the Company and/or Colonial, to a party unrelated to the
Company, Colonial or the Parent Company.  The Bonus shall be paid each fiscal
quarter, within fifteen (15) days of the Parent Company’s filing of the related
Form 10Q or 10K for such fiscal quarter, based upon the Parent Company’s Net
Income for that fiscal quarter.  Any Parent Company net loss in one fiscal
quarter shall be carried forward to the next fiscal quarter to reduce any net
income in the subsequent fiscal quarter or quarters until such net loss is fully
absorbed.  Any Bonus shall be deemed to be earned by the Associate if the
Associate was an employee of the Company as of the last day of the fiscal
quarter in question.

 

5.                                       Expense Account and Vacations.  Matters
relating to expense accounts for the Associate, vacations and the like shall be
mutually agreed upon from time to time.  However, the Company agrees to
reimburse the Associate for all expenses reasonably incurred by him on behalf of
the Company in accordance with the prevailing practice and policy of the
Company.  In addition, the Associate shall be entitled to that number of days of
paid vacation and paid sick leave as is consistent with the prevailing practice
and policy of the Company for other employees in the same or similar position as
that held by the Associate hereunder.

 

6.                                       Agreement Not to Compete.  As an
inducement for the Company to enter into this Agreement, the Associate agrees
that for so long as he is employed by the Company, and for a period of one (1)
year thereafter, he will not, within the States of Arkansas, Texas, Oklahoma,
Kentucky, Indiana, Missouri, and Kansas, directly or indirectly, in any
capacity, render his services, engage or have a financial interest in any
business which is competitive with any of those business activities in which the
Company was engaged during his employment by the Company, including, without
limitation, the sale and financing of used vehicles or any business which is
substantially similar thereto.  However, the Associate may have a financial
interest in a competitor of the Company if that interest is in the form of
ownership of less than one percent (1%) of the outstanding stock of a company
whose securities are listed on a national exchange or quoted on the NASDAQ
National Market System.  If a court determines the foregoing restrictions are
too broad or otherwise unreasonable under applicable law, including with respect
to time or space, the court is hereby requested and authorized by the parties
hereto to revise the foregoing restriction to include the maximum restrictions
allowable under the applicable law.  For the purposes of this Agreement, the
term “Company” refers to the Company and any incorporated or unincorporated
subsidiaries or affiliates of the Company.

 

7.                                       Covenant Against Solicitation of
Employees and Customers.  As an inducement for the Company to enter into this
Agreement, the Associate covenants and agrees that during the term of his
employment, and for a period of one (1) year thereafter, he will not:

 

(a)                                  Solicit business from, or accept business
of, any of Car-Mart’s customers, either directly or indirectly, except in the
furtherance of the Company’s business; nor will he work for, work with, or
accept employment with any person or entity that does or attempts to solicit
business from, or does or intends to use the Associate’s knowledge and
relationship with Car-Mart’s customers to obtain business from Car-Mart’s
customers; or

 

(b)                                 Directly or indirectly solicit any of
Car-Mart’s employees to work for the Associate or any third party.

 

2

--------------------------------------------------------------------------------


 

The term “customers” shall include any and all persons, partnerships,
corporations, firms, or other entities (a) that are customers of Car-Mart within
the twenty-four (24) month period immediately preceding the Associate’s
termination of employment, and (b) any prospective customers that have been
solicited by the Associate while employed hereunder.

 

8.                                       Secret Processes and Confidential
Information.

 

(a)                                  The Associate has had and will have
possession of or access to confidential information relating to the business of
the Company, including, but not limited to, writings, equipment, processes,
drawings, reports, manuals, invention records, financial information, business
plans, customer and mailing lists, the identity of or other facts relating to
prospective customers, inventory lists, arrangements with suppliers and
customers, computer programs or other material embodying trade secrets,
customer, or product information or technical or business information of the
Company.  All such confidential information, other than any information which is
in the public domain through no act or omission of the Associate or which he is
authorized to disclose, is referred to collectively as the “Company
Information”.  The Associate agrees that so long as he is employed by the
Company and for an indefinite period thereafter, he shall not (i) use or exploit
in any manner the Company Information for himself or any other person,
partnership, association, corporation, or other entity other than the Company,
(ii) remove any Company Information, or any reproduction thereof, from the
possession or control of the Company, and (iii) treat Company Information
otherwise than in a confidential manner.

 

(b)                                 All Company Information developed, created,
or maintained by the Associate, alone or with others while employed by the
Company or thereafter, shall remain at all times the exclusive property of the
Company.  The Associate agrees to return to the Company all Company Information,
and reproductions thereof, whether prepared by him or others, which are in his
possession immediately upon request and, in any event, upon the completion of
his employment by the Company.

 

9.                                       Remedies.  The Associate expressly
agrees that the remedy at law for any breach of Sections 6, 7 or 8 will be
inadequate and that upon any such breach or threatened breach, the Company shall
be entitled, as a matter of right, to injunctive relief in any court of
competent jurisdiction, in equity or otherwise, to enforce the specific
performance of the Associate’s obligations under these provisions without the
necessity of proving the actual damage to the Company or the inadequacy of a
legal remedy.

 

10.                                 Termination Without Compensation.

 

(a)                                  The Employment Term will terminate as of
the end of the term of this Agreement unless terminated earlier in accordance
with this Section 10, Section 11, Section 12, or Section 13.

 

(b)                                 The Employment Term may also be terminated
by the Company for cause (“Cause”) with written notice to the Associate upon the
occurrence of any of the following:

 

(i)                                     the commission by the Associate of any
deliberate and premeditated act involving moral turpitude detrimental to the
economic interests of the Company;

 

(ii)                                  the conviction of the Associate of a
felony;

 

(iii)                               the willful failure or refusal of the
Associate to perform his duties hereunder (which failure or refusal persists
after written notice from the Company to the Associate complaining of such
failure or refusal) or the Associate’s gross negligence of a material nature in
connection with the performance of such duties; or

 

3

--------------------------------------------------------------------------------


 

(iv)                              the breach by the Associate of any provision
of this Agreement which is not cured within thirty (30) days subsequent to
written notice from the Company to the Associate of the breach.

 

(c)                                  Upon termination of the Employment Term
under subsections (a) or (b) above, the parties hereto will be relieved of any
further obligations hereunder except for any obligations set forth in Sections
6, 7, or 8.

 

11.                                 Termination Without Cause.  The Company
shall have the right to terminate the Employment Term without Cause at any
time.  If the termination is effected by the Company in connection with a change
in control of the Parent Company as described in Section 14, then the Severance
Payment as described in Section 14 shall be applicable.  If the termination is
effected by the Company other than as described in Section 10 or Section 14,
then under such circumstances, the Associate’s Base Salary (but not any Bonus)
then in effect hereunder will continue through the Employment Term.

 

12.                                 Death of the Associate.  If the Associate
dies during the Employment Term, (a) the Employment Term shall terminate, and
(b) the Company will pay to the Associate’s estate the Associate’s Base Salary
(but not any Bonus unless earned prior to the date of death) then in effect
through the end of the calendar month in which such death occurs.

 

13.                                 Disability of the Associate. If the
Associate becomes disabled during the Employment Term, the Company may terminate
the Associate’s position as an officer, but this Agreement shall otherwise
remain in full force and effect, and the Associate’s Base Salary (but not any
Bonus) then in effect will continue through the Employment Term, provided,
however, any amounts payable to the Associate under the Company’s disability
insurance policy shall be deducted from the amounts payable to the Associate
hereunder.  For the purposes of this Agreement, the Associate shall be deemed to
be disabled when he is deemed to be disabled under the Company’s disability
insurance policy or, if the Company does not have a disability insurance policy
for the Associate, the Associate shall be deemed disabled if he is unable to
perform his services or discharge his duties as an Associate of the Company for
ninety (90) or more consecutive days or one hundred twenty (120) days in the
aggregate in any twelve (12) month period.

 

14.                                 Change in Control of the Parent Company

 

(a)                                  In the event of a change in control of the
Parent Company, (i) the Associate shall be entitled, for a period beginning on
the date of closing and ending one (1) year after the date of closing (the
“Closing Date”) of the transaction effecting such change in control and at his
election, to give written notice to the Parent Company of termination of his
employment, or (ii) if the Associate’s employment with the Company is terminated
without Cause by the Parent Company or the Company, as the case may be, during
the period beginning on the Closing Date and ending one (1) year after the
Closing Date, the Company shall pay to the Associate a lump sum cash payment
(the “Severance Payment”).  The Severance Payment shall be equal to one (1)
times the lesser of (a) the Associate’s then-current Base Salary (but not any
Bonus) or $150,000, whichever is greater, or (b) the “base amount” with respect
to the Associate’s compensation, as such term is defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) (the “Severance Salary”)
with respect to termination pursuant to Section 14(a)(i) hereof, and 2.99 times
the Severance Salary with respect to termination pursuant to Section 14(a)(ii)
hereof.

 

(b)                                 The Severance Payment shall be paid by the
Company not later than five (5) days after the date of termination of
employment.  Upon the payment to the Associate of the Severance Payment in
accordance with this Section 14, the Employment Term shall terminate,

 

4

--------------------------------------------------------------------------------


 

and the Associate’s right to compensation pursuant to Section 4 shall terminate
as of the date of payment of the Severance Payment.

 

(c)                                  In the event of a change in control of the
Parent Company, all unvested stock options previously granted by the Parent
Company to the Associate shall vest on the Closing Date.  If the Associate
elects to terminate his employment or if his employment is terminated as set
forth in Section 14(a) hereof, and to the extent that the acceleration of the
vesting of any of the Associate’s stock options will reduce the Severance
Payment payable in accordance with the limitations set forth in Section 280G of
the Code, the Associate, at his option, may notify the Parent Company not to
accelerate the vesting of all or a portion of the Associate’s stock options.  In
addition, to the extent any of the Associate’s vested stock options will reduce
the Severance Payment in accordance with the limitation set forth in Section
280G of the Code, the Associate, at his option, may notify the Parent Company of
his rescission and nonacceptance of all or a portion of such vested stock
options.

 

(d)                                 For purposes of this Paragraph 14, “change
in control” of the Parent Company shall mean:

 

(i)                                     any transaction, whether by merger,
consolidation, asset sale, tender offer, reverse stock split or otherwise, which
results in the acquisition or beneficial ownership (as that term is defined
under rules and regulations promulgated under the Securities Exchange Act of
1934, as amended) by any person or entity or any group or entities acting in
concert, of 50.1% or more of the outstanding shares of the Common Stock of the
Parent Company; or

 

(ii)                                  the replacement of a majority of the
members of the Parent Company’s Board of Directors during any twenty-four (24)
consecutive month period and whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors prior to the date of
such appointment or election; or

 

(iii)                               the sale of all or substantially all of the
assets of Car-Mart, including, without limitation, the sale of all of the
outstanding capital stock of the Company and Colonial.

 

(e)                                  The Severance Payment shall be in addition
to any other rights and benefits for which the Associate is eligible, either by
way of contract or with respect to rights and benefits generally available to
other executive officers or Associates of the Company.

 

15.                                 Notices.  All notices, demands and requests
which may be given or which are required to be given by either party to the
other, and any exercise of a right of termination provided by this Agreement,
shall be in writing and shall be deemed effective when either:  (a) personally
delivered to the intended recipient; (b) sent by certified or registered mail,
return receipt requested, addressed to the intended recipient at the address
specified below; (c) delivered in person to the address set forth below for the
party to which the notice was given; (d) deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, Emery or Purolator, addressed to such party at the address
specified below; or (e) sent by facsimile, telegram or telex, provided that
receipt for such facsimile, telegram or telex is verified by the sender and
followed by a notice sent in accordance with one of the other provisions set
forth above.  Notices shall be effective on the date of delivery, or receipt of,
if delivery is not accepted, on the earlier of the date that delivery is refused
or three (3) days after the date the notice is mailed.  For purposes of this
paragraph, the addresses of the parties for all

 

5

--------------------------------------------------------------------------------


 

notices are as follows (unless changes by similar notice in writing are given by
the particular person whose address is to be changed):

 

If to the Associate, to Eddie Lee Hight, 14 Sechrest Circle, Rogers, Arkansas
72758;

 

If to the Company, to America’s Car-Mart, Inc., 1501 S.E. Walton Blvd., Suite
213, Bentonville, Arkansas 72712, Fax #479-273-7556.

 

With a copy to Lisa L. Kelley, P. O. Box 2359, Bentonville, Arkansas 72712-2359,
Fax 479-464-5988;

 

And a copy to America’s Car-Mart, Inc., 4040 North MacArthur Blvd., Suite 100,
Irving, Texas 75038, Attention: T. J. Falgout, III, Chief Executive Officer, Fax
972-719-4466;

 

And a copy to Mark D. Slusser, Chief Financial Officer, America’s Car-Mart,
Inc., 4040 North MacArthur Boulevard, Suite 100, Irving, Texas 75038, Fax
972-719-4466.

 

Any party hereto may designate a different address by written notice given to
the other parties.

 

16.                                 Governing Law.  this agreement shall be
construed in accordance with and governed by the laws of the state of arkansas.

 

17.                                 Assignability.  The Associate may not assign
his interest in or delegate his duties under this Agreement.  The rights and
obligations of the Company hereunder may be assigned only by operation of law in
connection with a merger in which the Company is not the surviving corporation
or in connection with the sale of substantially all of the assets of the
Company; and in the latter event, such assignment shall not relieve the Company
of its obligations hereunder.

 

18.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company, its successors and
assigns.

 

19.                                 Entire Agreement; Modification.  This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and may not be modified or amended in any way except
in writing by the parties hereto.  This Agreement supersedes any and all prior
employment agreements or the like between the Company and the Associate
(including the Employment Agreement dated May 1, 2002, between the Company and
the Associate), all of which are hereby terminated.

 

20.                                 Duration.  Notwithstanding the termination
of the Employment Term and of the Associate’s employment by the Company, this
Agreement shall continue to bind the parties for so long as any obligations
remain under this Agreement, and, in particular, the Associate shall continue to
be bound by the terms of Sections 6, 7 and 8.

 

21.                                 Waiver.  No waiver by the Company of any
breach by the Associate of this Agreement shall be construed to be a waiver as
to succeeding breaches.

 

22.                                 Enforceability.  In the event any portion or
portions of this Agreement are declared to be void for illegality, then the
remaining portions of this Agreement shall remain valid and binding.

 

23.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on or as of the day
and year first above written.

 

COMPANY:

 

ASSOCIATE:

 

 

 

AMERICA’S CAR-MART, INC., an
Arkansas corporation

 

 

 

 

 

By:

 

 

By:

 

T. J. Falgout, III, Vice President

Eddie Lee Hight

 

6

--------------------------------------------------------------------------------